Citation Nr: 1614709	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-17 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an earlier effective date than June 27, 2003, for the grant of service-connection for schizophrenia.  

2.  Whether the Veteran is mentally competent to handle the disbursement of funds for VA benefits purposes.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and R.M.



ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to September 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2004, January 2010, and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

In November 2007, the Board remanded the claim of entitlement to service connection for schizophrenia for further development.  In a January 2010 rating decision, the RO granted service connection for schizophrenia with a 100 percent evaluation, effective June 27, 2003.  In an April 2010 rating decision, the RO found the Veteran incompetent to handle disbursement of VA compensation funds.  The Veteran perfected an appeal of the effective date that was assigned for the grant of service connection and incompetency finding.  

In February 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge at the RO in Atlanta, Georgia.  A transcript of this hearing has been associated with the claims folder.  

The Veteran raised the issue of CUE in the February 1989 rating decision denying entitlement to service connection for a nervous disorder.  See February 2016 Board Hearing Transcript.  However, as the Board has determined that the decision was not final, and awarded an early effective date of December 30, 1988, which corresponds to the date of his receipt of his original claim, the claim of CUE is moot and need not be considered.

The issue of whether the Veteran is mentally competent to handle the disbursement of funds for VA benefits purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a psychiatric disability that was received on December 30, 1988.

2.  In an unappealed February 1989 rating decision, the RO denied service connection for a nervous disorder.  

3.  In January 2010, the RO granted service connection for schizophrenia, based in part on additional service personnel records that existed at the time of the 1989 decision but were received after the 1989 decision.

4.  Entitlement to service connection for schizophrenia arose prior to the December 30, 1988 claim.


CONCLUSION OF LAW

An effective date of December 30, 1988, is warranted for the award of service connection for schizophrenia.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Earlier Effective Date

The Veteran essentially contends that there is clear and unmistakable error in the February 1989 rating decision that denied service connection for a nervous condition.  See February 2016 Board Hearing Transcripts.  He maintains that he suffered from a head injury while in service that resulted in the onset of schizophrenia.  In other words, the Veteran seeks an earlier effective date than June 27, 2003, for the grant of service connection for schizophrenia.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  For claims of entitlement to service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2015).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015).

If a Veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014).  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied, the disallowance becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2015).  With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 C.F.R. § 3.400(q), (r) (2015).

If at any time after VA issues a decision on a claim, VA receives or associates with the record relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source. 38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

II.  Analysis 

The Veteran initially filed a claim for service connection for a nervous condition in December 30, 1988.  The RO denied service connection for a nervous condition in a February 1989 rating decision.  The Veteran did not appeal this decision, and the February 1989 rating decision became final.  38 C.F.R. §§ 3.104, 20.1103 (2015).

VA received the Veteran's most recent claim of service connection for schizophrenia in June 2003.  In June 2007, the Board found that the Veteran's new diagnosis of schizophrenia constitutes a new claim and remanded the claim for further development.  See Ephraim v. Brown, 82 F. 3d 299 (Fed. Cir. 1996).  

The January 2010 rating decision awarded service connection for schizophrenia, based in part on service personnel records that described various instances where the Veteran failed to report of his place of duty and a November 2009 VA examiner's opinion that these instances "evidence of a downward turn in conduct and appearance as much as five or six months prior to his traumatic injury that he and his family members believed precipitated his illness."  The examiner opined that it was more likely that prodromal illness was already in place at the time of the traumatic injury and may have exacerbated the disease process.  Thus, the examiner found that the Veteran's schizophrenia was at least as likely as not related to service, "with its prodromal onset appearing soon into the start of his service career and affecting his performance rating over time, and developing into full-blown psychosis some time not long after discharge."  

If the newly received service department record served in whole or part as the basis for the award of benefits, the effective date of the award will be the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2015).  

In July 2003, service personnel records were associated with the claims file that showed deterioration in the Veteran's performance.  A November 2009 VA examiner relied on the service personnel records as evidence of onset of his psychosis.  Finally, the January 2010 rating decision granting entitlement to service connection for schizophrenia and referenced military personnel files cited various instances of failure to report to place of duty.  

The electronic record has an entry for some other military personnel records that it lists as having been received on "01/13/1982."  This date is obviously erroneous, because some of the included records are dated after that date, and VA would have had no reason to obtain those records prior to the Veteran's claim for benefits in December 1988.  The February 1989 rating decision, made no reference to the personnel records.  In any event, the record is clear that additional service personnel records were received after the February 1989 rating decision and served as part of the basis for the grant.  

The medical opinions suggest that entitlement to service connection for schizophrenia arose prior to the December 1988 claim.  Because the date of claim is later than the date entitlement arose, the appropriate effective date is the date of claim.  38 C.F.R. § 3.156(c).


ORDER

An earlier effective date of December 30, 1988, for the award of service connection for schizophrenia is granted.


REMAND

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including the capacity to manage disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2015).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c) (2015).  

Determinations should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, the facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  The Board notes that there is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d) (2015); see also 38 C.F.R. § 3.102 (2015).

The Veteran underwent a VA psychiatric examination in November 2009.  The examiner determined that the Veteran's schizophrenic symptoms were of such severity that he lacked the capacity to manage his funds independently.  

During the February 2016 hearing, the Veteran confirmed that he currently had a fiduciary handling his funds, but asserted that he was able to handle VA funds himself.  Specifically, the Veteran reported that he was competent to handle to his bank accounts and funds although his current fiduciary pays for his bills.  

In light of the Veteran's hearing testimony, the Board finds that a remand is necessary for a VA examination to determine whether he is competent to manage his own funds.  See 38 C.F.R. § 3.353(b)(3) (referring to the provisions regarding reexaminations in 38 C.F.R. § 3.327(a)).

Finally, there may be outstanding treatment records.  In a November 2012 substantive appeal, the Veteran referenced his psychiatrist, Dr. N.N., in support of finding him competent for handling disbursement of funds.  See November 2012 VA Form 9.  The Board notes that the Veteran's file contain private treatment records from Dr. N.N. dated through December 2008, so it is unclear if there are outstanding records of treatment that need to be associated with his file.  Hence, records of pertinent treatment from Dr. N.N. (since December 2008) for the Veteran should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015).      

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Veteran's psychiatrist, Dr. N.N. all outstanding, pertinent records of evaluations and/or treatment of the Veteran since December 2008.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from private medical care providers.  All records and/or responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA competency examination to determine his mental capacity to manage his own affairs, including the disbursement of funds without limitation.  The Veteran's claims file and a copy of this remand should be made available to the examiner for review.  All necessary studies and tests must be conducted.  An adequate supporting rationale must be provided for any opinion reached.

3.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  The appropriate individuals should then be afforded the applicable time period in which to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


